                                            Case 4:19-cv-06013-JST Document 112 Filed 07/07/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       STATE OF CALIFORNIA, et al.,                        Case No. 19-cv-06013-JST
                                                           Plaintiffs,
                                   8
                                                                                               SCHEDULING ORDER AND ORDER
                                                    v.                                         REGARDING PRODUCTION OF
                                   9
                                                                                               PRIVILEGE LOG
                                  10       DAVID BERNHARDT, et al.,
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             The Court hereby sets the following case deadlines pursuant to the parties’ stipulation,

                                  14   ECF No. 108, Federal Rule of Civil Procedure 16, and Civil Local Rule 16-10:

                                  15
                                                                              Event                                      Deadline
                                  16
                                              Deadline to add parties or amend the pleadings1                      July 10, 2020
                                  17
                                              Deadline for Federal Defendants to file the administrative
                                  18                                                                               July 23, 2020
                                              record(s) for the Final Rules
                                  19
                                              Any motions challenging the completeness of the administrative
                                                                                                                   September 25, 2020
                                  20          record(s) due2

                                  21          Plaintiffs’ Motions for Summary Judgment, which will not
                                                                                                                   December 18, 2020
                                              exceed 40 pages for each group of Plaintiffs
                                  22
                                              Federal Defendants’ Combined Oppositions to Motions for
                                  23
                                              Summary Judgment and Cross-Motions for Summary Judgment,             February 19, 2020
                                  24          which will not exceed a total of 120 pages

                                  25

                                  26
                                       1
                                        After this deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R.
                                  27   Civ. P. 16(b)(4).
                                  28   2
                                           The filing of such a motion shall toll the merits briefing schedule.
                                          Case 4:19-cv-06013-JST Document 112 Filed 07/07/20 Page 2 of 4




                                   1                                     Event                                        Deadline

                                   2        Intervenor-Defendants’ Combined Oppositions to Motions for
                                            Summary Judgment and Cross-Motions for Summary Judgment.
                                   3        State-Intervenors’ Combined Opposition and Cross-Motion will
                                   4        not exceed 25 pages. Industry-Intervenors’ Combined            March 12, 2020
                                            Opposition and Cross-Motion will not exceed 25 pages. Private-
                                   5        Landowner-Intervenors’ Combined Opposition and Cross-
                                            Motion will not exceed 25 pages.
                                   6
                                            Plaintiffs’ Combined Replies in Support of Motions for
                                   7        Summary Judgment and Oppositions to Cross-Motions, which            April 9, 2020
                                   8        will not exceed 25 pages for each group of Plaintiffs

                                   9        Defendants’ Replies in Support of Cross-Motion for Summary
                                            Judgment. Defendants shall file one brief, which will not           May 7, 2020
                                  10        exceed 65 pages.
                                  11        Intervenor-Defendants’ Replies in Support of Cross-Motions for
                                            Summary Judgment. State-Intervenors’ Reply will not exceed
                                  12                                                                        May 21, 2020
                                            15 pages. Industry-Intervenors’ Reply will not exceed 15 pages.
Northern District of California
 United States District Court




                                  13        Private-Landowner-Intervenors’ Reply will not exceed 15 pages.

                                  14                                                                            June 24, 2020 at 2:00
                                            Motion hearing
                                                                                                                p.m.
                                  15

                                  16          The Court has adopted specific date deadlines rather than the “[X] days from” deadlines

                                  17   suggested by the parties to make enforcement of the deadlines easier. The Court assumes that

                                  18   Defendants have already started gathering documents in good faith without waiting for the

                                  19   issuance of this order.

                                  20          The parties dispute whether Defendants must provide a privilege log. “Plaintiffs’ position

                                  21   is that Defendants are required to provide a privilege log for any documents that are withheld

                                  22   based on an asserted privilege.” ECF No. 108 at 8. Defendants’ position is that “the

                                  23   administrative record consists of non-privileged, non-deliberative documents relating to the

                                  24   challenged final agency actions. A privilege log therefore is inapposite because no privileged

                                  25   documents are being ‘withheld.’” Id. at 9 (citation omitted).

                                  26          Plaintiffs have the better argument. As Judge Alsup has explained,

                                  27                  Every court in this district to consider the issue . . . has required
                                                      administrative agencies to provide a privilege log in withholding
                                  28                  documents that otherwise belong in the administrative record. As a
                                                                                        2
                                          Case 4:19-cv-06013-JST Document 112 Filed 07/07/20 Page 3 of 4



                                                        practical matter, if agencies were permitted to withhold materials
                                   1                    from the administrative record on the basis of privilege, but were not
                                                        required to submit a privilege log, their withholding based on
                                   2                    privilege would never surface and would wholly evade review.
                                   3   Regents of the Univ. of California v. United States Dep’t of Homeland Sec., No. C 17-05211

                                   4   WHA, 2018 WL 1210551, at *6 (N.D. Cal. Mar. 8, 2018) (citation omitted). And as Judge van

                                   5   Keulen has observed, “The Ninth Circuit has emphasized that ‘[t]he whole record includes

                                   6   everything that was before the agency pertaining to the merits of its decision.’ Thus, ‘[t]he “whole

                                   7   record” . . . includes documents that “literally pass[ed] before the eyes of the final agency decision

                                   8   maker” as well as those considered and relied upon by subordinates who provided

                                   9   recommendations to the decisionmaker.’” Oceana, Inc. v. Ross, No. 19CV03809LHKSVK, 2020

                                  10   WL 511899, at *6 (N.D. Cal. Jan. 31, 2020) (citations omitted). Defendants’ position would

                                  11   arbitrarily remove documents from this universe and obscure the record before the agency

                                  12   decision-maker. It also would allow Defendants to assert a privilege even when the basis for it
Northern District of California
 United States District Court




                                  13   might be questionable. To state the obvious, “the only way to know if [a] privilege applies is to

                                  14   review the . . . documents in a privilege log.” Sierra Club v. Zinke, No. 17-CV-07187-WHO,

                                  15   2018 WL 3126401, at *5 (N.D. Cal. June 26, 2018).

                                  16             Accordingly, this Court joins its colleagues in this district in ordering Defendants to

                                  17   provide a privilege log. The log is due simultaneously with the production of the administrative

                                  18   record.

                                  19             At the case management conference, Defendants suggested for the first time that if the

                                  20   Court decided the privilege log issue against them, they would not be able to meet the deadline to

                                  21   which they stipulated in their own joint case management statement, even though the privilege log

                                  22   dispute was set forth in the same document. In other words, they took the position that they would

                                  23   meet the administrative record production deadline to which they had agreed only if the Court

                                  24   ruled in their favor on the parties’ only open issue, even though that condition was not disclosed in

                                  25   the case management statement.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           3
                                           Case 4:19-cv-06013-JST Document 112 Filed 07/07/20 Page 4 of 4




                                   1           The Court will adopt the deadlines to which the parties originally agreed. If Defendants

                                   2   want to seek relief from those deadlines, they must file a motion after meeting and conferring with

                                   3   all parties.3

                                   4           IT IS SO ORDERED.

                                   5   Dated: July 7, 2020
                                                                                       ______________________________________
                                   6
                                                                                                     JON S. TIGAR
                                   7                                                           United States District Judge

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   3
                                        The statement of position contained in the Notice and Supplemental Statement Regarding The
                                       Parties’ Case Management Statement that Defendants filed yesterday, ECF No. 111, does not
                                  28
                                       constitute such a motion.
                                                                                       4
